MARVIN, Judge.
In this redhibitory action, the trial court originally awarded the purchaser of a new pickup truck a diminution in the price instead of rescinding the sale. On appeal, we approved this approach but remanded for evidence as to the reduced value of the pickup with existing defects when purchased new on October 18, 1973. Williamson v. Strange, 323 So.2d 875 (La.App.2d Cir. 1975).
On remand, expert testimony was introduced as to the amount of diminution the defects caused. Plaintiff’s expert testified the truck was diminished in value by $1650. Defendant’s expert opined the value was diminished by only $200. The trial court awarded $930. Defendant appeals. Plaintiff answered, seeking an increase.
Much discretion is afforded trial courts in determining awards in cases of this type. We find no error or abuse of discretion below in determining the reduction in price. At appellant’s cost, judgment is
AFFIRMED.